department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tg oe date feb vu uil number employer_identification_number legend t m n n a e e n e_p n o n e n n t o h d o i m n o t c m t o n a m h e t s u x x k n dear sir or madam this is in reply to a’s request and subsequent correspondence for rulings on whether certain transactions by a would result in unrelated_business_taxable_income under sec_512 of the internal_revenue_code a n n facts a is a not-for-profit corporation exempt from federal income_taxation under sec_501 of the code by reason of its affiliation with j which has group exemption as an integral part of j a is responsible for some of j’s operations within a’s geographic area which is the state of d one of a’s primary purposes is to foster the spread of the organization’s purposes in j’s tradition through outreach work although outreach work is often thought of as being conducted solely in foreign countries j believes that its work includes finding new e members and establishing similar e organizations in the united_states particularly in d purchase program a and j in general fosters outreach work in a number of ways including a’s land under the land purchase program a uses demographic studies and projections to identify where future growth and development will take place recognizing that when a community grows new e organizations will be needed to deal with the added population in order to place new e organizations to deal with the added population a tries to identify tracts of property ie advance sites to purchase by purchasing the property ahead of the development activity and in advance of any subsequent rise in real_estate value that typically accompanies such development a is often abie to obtain land that can be used to establish an e organization or an e organization related school at a reduced price when the development occurs and an e organization or e school is ready to be established a transfers the advance site to the new e organization at cost and often assists the new e organization in arranging financing through a related e organization f purchase real_estate for itself at a cost which is below the market rate according to a the reduced cost makes building possible at a time when the e organization most often has minimal funds available it is typically a great advantage for a new e organization to be able to in many instances a prefers to purchase advance sites which are close to the exact amount of acreage necessary to establish an e organization or e school however as urban sprawl extends itself and subdivisions continue to branch out further from metropolitan areas it is becoming more and more difficult to find advance sites in the desired dimensions as such a has in a limited number of instances purchased properties which were in excess of the amounts that were needed to build the intended structures a represents that during the fifteen year tenure of a leading a official a number of the advance sites acquired had excess acreage in g a entered into negotiations with a family in c d over farm_land in the southern portion of c this area was ripe for future development so the c property seemed well suited for an advance site negotiations began and it became apparent that he family was not interested in selling less than the entire parcel of c property a did not need the entire tract of c property for its uses so the family and a began discussions with a potential developer the family’s need to sell its whole parcel of c property with a’s need to use only part of it was reconciled the parties agreed upon an equity participation loan consequently a purchased the c property from the family with funds provided by f a then agreed to finance the sale of the portion of c property that was in excess of a’s needs to a developer through a subordinated promissory note and need of trust the developer must repay a the principal a4 amount of the loan along with interest funds were thus made available to put in place a developmental infrastructure this arrangement allowed a to have a say in how the c property surrounding its purchase was to be developed a claims significant benefits in having streets sewers utilities and other infrastructure needed for the building site put into place by the developer if a were to have purchased the c land from the developer in an improved condition the cost of the property would have been significantly higher of the original x acres of c property purchased from the family a retained y acres a sold z acres to a local e group so it could establish a new e organization the remainder of the acres are being held by a for future use consistent with its charitable purposes subsequent to the completion of c d project a entered into two other similar arrangements one transaction involved the sale of approximately a acres of land g property was originally purchased for the future development of a new e organization to further j’s purposes however shortly after a obtained g an existing_building appropriate for a or j's purposes became available in the area rather than continue with the process of developing a new_building on g a opted to purchase the existing facility purpose for which it was originally purchased so it was put up for sale g was no longer needed for the g was on the market for approximately three years without any interest from prospective buyers to make the property more desirable and to maintain control_over development in the area a purchased an adjacent tract of land with a residence g including the recently purchased adjacent parcel was sold to a developer and financed through a deed_of_trust and a subordinated promissory note the two tracts of land were purchased for a total of b and sold for c a gross_profit of d in the other transaction a was interested in acquiring an advance site in the vicinity of b d which has experienced rapid development in recent years a wanted to construct a new e building and or an e educational facility in the area as a part of its land purchase program but it was unsuccessful in finding a small parcel of land a local family owned approximately x acres of undeveloped land known as h a only needed e acres yet the family wished to sell ali x acres consequently a purchased f acres with the intention of keeping y acres as an advance site this left a in the position of having to dispose_of the remaining acreage a listed the property for sale with a broker a sold h acres to a developer and financed the deal through a subordinated promissory note and a deed_of_trust comparable to that used to finance g the developer must repay a the principal_amount of the loan along with interest following a’s sale of its excess holdings in h the city of b re-zoned the remaining land that a had in h as a technology friendly zone this designation rendered the remaining land undesirable to a for e uses and as a consequence a sold the remaining property for a profit of a has provided a schedule of thirty-eight properties in the last fifteen years that it has purchased sold given to new e organizations to further a and j's purposes held_for_sale or held for future use of these thirty-eight properties fourteen properties were transferred to new e organizations twelve were sold all transactions were profitable except one and the remainder were held for future exempt or sales potential the c g and h properties described above are included in this schedule requested rulings a requests the following rulings on a’s land purchase program the sale of c surplus land by a did not result in unrelated_business_taxable_income within the meaning of sec_512 of the code the use of an equity participation or shared appreciation note and a deed_of_trust to finance the sale of c surplus land to the buyer did not result in unrelated_business_taxable_income the installation of roads sewers sidewalks utilities and other infrastructure improvements on c surplus land to support a future e organization site as partial consideration for the sale of the surplus land did not result in unrelated_business_taxable_income the sale of g along with the augmented adjacent property did not result in unrelated_business_taxable_income the sale of h surplus land did not result in unrelated_business_taxable_income the use of a subordinated promissory note with deferred interest with respect to the sale of h surplus land did not result in unrelated_business_taxable_income law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational scientific or certain other purposes sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income received by an exempt_organization from any unrelated_trade_or_business regularly carried on by it less deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications of sec_512 sec_512 of the code excludes interest from the definition of unrelated_business_taxable_income sec_512 of the code states that all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinarily course of the trade_or_business are not included in the definition of unrelated_business_taxable_income under sec_512 of the code sec_513 of the code generally defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable or other purpose or function constitution the basis for its exemption under sec_501 sec_513 of the code provides that the term ‘trade or business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit ’ sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falis within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case for example if a payment termed ‘rent’ by the parties is in fact a return of profits by a person operating the property for the benefit of the exempt_organization or is a share of the profits retained by such organization as a partner or joint_venture such payment is not within the modification for rents sec_1_512_b_-1 of the regulations provides in part there shall also be excluded from the computation of unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than i stock_in_trade or other_property of a kind which would be properly included in the inventory of the organization if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1_513-1 of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is not regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations states that the term ‘trade or business’ has the same meaning as in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services a s of sec_1_513-1 c of the regulations provides in part that a business activity will be deemed to be regularly carried on if it manifests a frequency and continuity and is pursued ina manner generally similar to commercial activities on non-exempt organizations sec_1 d of the regulations states that a trade_or_business is ‘related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related’ for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale_of_goods or the performance of services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_55_559 1955_2_cb_599 deals with a charitable foundation which built and sold eighty houses solely to raise funds to support a church the revenue_ruling closes by stating that the construction and sale of houses with all attendant activities is regularly carried on due its extent revrul_59_91 1959_1_cb_215 describes a corporation that sold a portion of its property which has been held as an investment the property was subdivided into residential lots graded the streets surfaced and the required drainage and utilities were installed holding that the gains realized from the sales of the lots constituted ordinary_income the ruling implies that the sizeable improvements made in order to facilitate the sales led to the conclusion that the property was held primarily_for_sale_to_customers in revrul_79_349 1979_2_cb_233 holds that interest_income earned by an exempt employees’ trust from mortgage loans which form a significant portion of the trusts’ assets does not enter into the computation of unrelated_business_taxable_income under sec_512 of the code service fee receipts earned by the trust in connection with such loans however do enter into the computation 60_tc_996 provides several guidelines to be used to determine whether a taxpayer engaged in a land transaction in furtherance of their trade_or_business the court states that the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of the improvements made ot the property the proximity of the sale to the purchase of the land and the purpose for which the property was held during the taxable_year are ali useful in making this determination in parkland residential school inc v commissioner tcmemo_1983_139 a 501_c_3_organization had as its exempt_function the operation of a school for mentally disabled children the school entered into transactions of simultaneous purchase and sale at a profit of real properties over two years this resulted in unrelated_business_taxable_income f ’ in 606_f2d_77 cir the court deals with the recurring conundrum whether property sold by a taxpayer was held primarily for investment or for sale to customers in the ordinary course of business the criteria used to make a determination are solicitation and advertisement and broker's activities the substantiality and frequency of sales improvements according to the court in houston endowment the frequency and substantiality of the taxpayer's land sales are the most important criteria the court goes on to state that although a taxpayer may have acquired property without intending to enter the real_estate business what was once an investment or what may start out as a liquidation of an investment may become something else w here sales are continuous the nature and purpose of a taxpayer's acquisition of property is significant only where sales activity results from unanticipated externally introduced factors which make impossible the continued pre-existing use of the realty original investment intent is pertinent for example when a taxpayer is coerced to sell its property by acts of god new and unfavorable zoning regulations or other uncontrollable forces an additional criterion noted in houston endowment is the presence of improvements on the land at issue the plaintiff's predecessor in interest constructed roads water lines sewers and railroad tracks to enhance the attractiveness of the land to purchasers and to increase the return on the sale of the property while this criterion is of lesser importance than the substantiality and frequency of sales it also indicates that the land was held_for_sale in the ordinary course of business analysis a has represented that a total of thirty-eight tracts of land either were held or were disposed of through the land purchase program a has provided a schedule of thirty-eight properties in the last fifteen years that it has purchased sold given to new e organization to further a and j’s purposes held_for_sale or held for future use of these thirty-eight properties fourteen properties were transferred to new e organizations twelve were sold all transactions were profitable except one and the remainder were held for future exempt use or sales potential it is clear that over a fifteen-year period a has engaged in regularly carried on trade_or_business primarily contributing importantly to a’s exempt purposes however sec_51 c of the code provides for fragmentation of trade_or_business activities to determine whether there are unrelated components within a larger aggregate of activities that may be related to the exempt purposes of the subject organization as discussed in the analysis of the rulings below a has engaged in substantial regularly carried on unrelated trade business as a component of its substantially related land purchase activity the requested rulings are discussed in turn below sale of c property the sale of the c property is analyzed in the fragmentation context under sec_513 of the code as it was purchased through a’s land purchase program in a sought to expand itself in c and became aware of x acres of farmland for sale the city had been growing ata substantial rate and the land was one of the largest tracts of undeveloped land remaining the seller was not interested in selling less than the entirety of its land and a purchased the entire tract a only needed a part of the acreage for e purposes the excess land was sold for a profit houston endowment supra reasons that the substantiality and frequency of sales indicate a regularly carried on business c was acquired through that part of fragmentation of a's land purchase program which as described in the facts herein and the analysis that follows on a’s other issue transactions indicates substantial and frequent sales of surplus land that is not intended for exempt e use further the majority of c was sold shortly after its purchase consequently the sale of c surplus land is unrelated_trade_or_business activity regularly carried on within the purview of sec_1_513-1 of the regulations sec_512 of the code provides for an exception from the definition of unrelated_business_taxable_income in the case of property sales however sec_512 provides that this exception does not apply in the case of property_held_primarily_for_sale to customers in the ordinary course of business the sale of c and other land sales are components of a’s unrelated land purchase program these sales are regular and substantial and are for non- exempt purposes the primary portion of c was sold shortly after its purchase the frequency continuity and size of sales the extent of improvements and commercial loan devices in some situations support a conclusion that a holds some property primarily_for_sale_to_customers in the ordinary course of trade_or_business consequently the modification for gains from the sale of property set forth in sec_512 of the code and sec_1_512_b_-1 of the regulations is not applicable here loan to the developer of c a lent funds to the developer of c which the latter must repay with interest a’s main activity is fostering the spread of j’s purposes in its tradition through outreach work j’s main activity is finding new e members and establishing similar e organizations here in the united_states and particularly in d the developer's main activity is the development of residential land in order for an activity to avoid being classified as unrelated_trade_or_business the activity must be ‘substantially related’ to the achievement of the organization’s exempt purposes in this case the loan of funds to the purchaser and developer of c must contribute importantly to a’s activities in fostering the spread of j’s purposes the developer develops residential land the development of residential land does not contribute importantly to the accomplishment of a's exempt purposes a’s commercial loan is not substantially related to a’s exempt_activities and along with the commercial loan described in issue infra is part of a's regularly carried on land purchase program that is not substantially related to a’s exempt activity a’s equity participation loan device is distinguishable from the situation described in revrul_79_349 supra in the latter the exempt employee plan generated interest_income from the making of mortgage loans in a’s situation the loan device is used as an installment mechanism to sell land only the interest component of the transaction would fall into the sec_512 modification a’s activity generated unrelated taxable business income b48 improvements on c surplus land as partial consideration as previously discussed the sale of c property is unrelated_trade_or_business as part of a's unrelated regularly carried on land purchase program a sold the land to a developer who installed streets sewers utilities and other infrastructure as partial consideration on the land that a retained the undertying transaction generated unrelated taxable business income sale of g in a purchased g property with the intention of erecting a building on the site for_the_use_of a newly formed e organization shortly thereafter an existing_building became available in the vicinity of the property a already owned as a result the members of the newly formed e organization opted to purchase the existing property and attendant building instead of constructing on the property that a already owned g was no longer needed so a listed it for sale with a local broker this property was listed for sale for approximately three years without any takers in a purchased an abutting tract of land in order to make it more attractive to potential purchasers the entire tract of land was sold to a developer one year later as discussed sec_513 of the code provides for fragmentation of trade_or_business activities to determine whether the unrelated components within a larger aggregate of activities may be related to the exempt purposes of the subject organization in sec_501 the sale of the g property is analyzed in this fragmentation context as it was purchased through a’s land purchase program houston endowment supra reasons that the substantiality and frequency of sales indicate a regularly carried on business g was acquired through a’s land purchase program which upon analysis indicates substantial and frequent sales of surplus land that is not intended for exempt e use consequently the sale of g surplus land is a regularly carried on unrelated_trade_or_business sec_512 of the code provides for an exception from the definition of unrelated_business_taxable_income in the case of property sales subsection b however goes onto state that this exception does not apply in the case of property_held_primarily_for_sale to customers in the ordinary course of business as with the sale of c the sale of g is a component of the land purchase program which is marked by the frequent and substantial sale of land an indicator of a business consequently the exception does not prevent income generated from the sale of g from being classified as unrelated_business_taxable_income sale of h in a purchased f acres of h property with the intention of using y acres for its exempt activity to dispose_of the excess land a retained the services of a broker a sold h acres of h to a limited_liability_company the previously discussed rationale dealing with the frequency and substantiality of the sale of land purchased through the land purchase program applies to this portion of the sale of h as well the frequency and substantiality of the land sales and the use of a broker are factors elaborated in houston endowment supra the sale of h acres of h generated unrelated_business_taxable_income v0 following this sale the city of b d re-zoned the acres which a retained for its exempt activity as a technology friendly zone this rendered the acres in the advance purchase site and the acres that a had otherwise retained unusable for its original purposes a sold the remaining interest it held in the land original investment intent is pertinent to a determination of whether there is unrelated business activity when a taxpayer is required to sell property due to new and unfavorable zoning regulations or other forces uncontrollable by the taxpayer that make the property unusable for its original intended purpose see houston endowment supra the sale of p acres of h did not generate unrelated_business_taxable_income loan to developer of h a lent funds to the developer of h the developer's main activity is the development of residential land in order for an activity to avoid incurring unrelated_business_income_tax for an organization the activity must be substantially related to the achievement of the organization’s exempt purposes in this case the loan of funds to the purchaser of h must contribute importantly to a's activities in fostering the spread of j’s purposes the developer develops residential land the development of residential land does not contribute importantly to the accomplishment of a’s purposes as discussed in above part of a’s regularly carried on unrelated land purchase program a’s loan of funds is not substantially related to the accomplishment of a’s purposes and it generated unrelated_business_taxable_income accordingly we rule as follows the sale of c surplus land by a did result in unrelated_business_taxable_income within the meaning of sec_512 of the code the use of an equity participation shared appreciation or limited recourse property appreciation loan promissory note to sell the c d property did result in unrelated_business_taxable_income the installation of roads sewers sidewalks utilities and other infrastructure improvements on c surplus land to support a future e organization site as partial consideration for the sale of the surplus land did result in unrelated_business_taxable_income the sale of g along with the augmented adjacent property did result in unrelated_business_taxable_income the sale of h acres of h surplus land did result in unrelated_business_taxable_income the sale of p acres of h surplus land did not result in unrelated_business_taxable_income i9c61 the use of a subordinated promissory note with deferred interest with respect to the sale of h surplus land did result in unrelated_business_taxable_income this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m berkovsky manager exempt_organizations technical group
